DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that “applicant could not location within the Lim publication any teaching of “at least one weight member arranged on the flexure member and adapted to increase flexure of the flexure member””, the examiner respectfully submits that Lim teaches the weight member (i.e., mass body 120). With regards to the “adapted to” clause, the examiner respectfully submits that it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, it’s unclear whether the written disclosure supports the claimed limitation of “the at least one weight member is embedded within the flexure member”. The specification, dated 03/12/2018, explicitly states the weight member is a passive element such as a simple metal plate or the like, “as opposed to an electronic component present on or embedded within the printed circuit board” (see page 9, first paragraph). Plus, Fig. 1 shows that the weight member as a receptor adapted to bind to a chemical and/or biological substance. Therefore, it does not appear that the written specification explicitly supports the limitation of “the at least one weight member is embedded within the flexure member”. Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 11-13, 15-17, and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (Pub. No. US 2013/0169113) (hereafter Lim).
Regarding claim 1, Lim teaches connection panel for electronic components comprising: 
a panel selected from a group consisting of a printed circuit board and an integrated circuit substrate (i.e., integrated circuit 170) (see Fig. 2) wherein the panel further comprises:
a plurality of insulating layers (i.e., layers 117 and 119 and membrane 110) (see Fig. 2) and conductive layers (i.e., electrodes 140 and piezoelectric body 130) (see Fig. 2) forming the panel such that at least one of the conductive layers is an outermost layer of the panel (i.e., integrated circuit 170) (see Fig. 2) and 
wherein the plurality of insulating layers and conductive layers form an electronic sensor  (i.e., substrate 18 having multiple layers, electrical circuits may be formed on the outer surface of the electrically insulating substrate 18, which forms the outer sections of the condition responsive sensor unit) (see paragraph section [0021]), 
wherein the electronic sensor further comprises; 
at least one multi-layered flexure member formed by at least some of the plurality of insulating layers (i.e., portions of membrane 110 and silicon oxide films 117 and 119 that can flex due to the displacement of the body 120) (see Fig. 2) and conductive layers (i.e., electrodes 140 and piezoelectric body 130) (see Fig. 2) such that a first conductive layer of the plurality of conductive layers makes up an upper layer of the multi-layered flexure member (i.e., piezoelectric body 130 formed over the membrane 110) (see Fig. 2), and 
wherein the multi-layered flexure member carries at least part of a flexure sensing device disposed on top of the conductive layer of the multi-layered flexure member (i.e., the first electrodes 143 are part of the electrode 140 such that when stress is applied to the piezoelectric element 130, a piezoelectric effect that a potential difference between the first electrode 143 and the second electrode 145 appears is generated, thereby making it possible to sense the displacement of the mass body 120 provided under the membrane 10) (see paragraph section [0047]) and Fig. 2); 
at least one weight member arranged on the flexure member (i.e., mass body 120) (see Fig. 2) and adapted to increase flexure of the flexure member (i.e., the edges 115 of the membrane 110 are fixed by being supported by the posts 125, and displacement corresponding to movement of the mass body 120 is generated at the central portion 113 of the membrane 110 based on the fixed edges 115 of the membrane 110) (see paragraph section [0044]) (Furthermore, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04; see also In re Hutchinson, 69 USPQ 138); and
wherein each layer of the multi-layered flexure member and the at least part of the flexure sensing device is configured to flex within a clearance disposed within the plurality of insulating layers and conductive layers (i.e., the membrane 110 is formed in a plate shape to thereby have elasticity so that the mass body 120 may be displaced) (see Fig. 2), and 
wherein the multi-layered flexure member comprises at least one insulating layer of the plurality of insulating layers (i.e., membrane 110 and silicon oxide film 117) (see Fig. 2).
Regarding claim 2, Lim teaches that the flexure member is suspended in the clearance by at least one supporting arm (see Fig. 2).
Regarding claim 11, Lim teaches that the flexure layer is covered by at least one cover layer at least in the area of the flexure member (i.e., lower cap 175) (see Fig. 2). 
Regarding claim 12, Lim teaches a cavity disposed between the flexure member and the at least one cover layer (i.e., cavity between layer 117 and lower cap 175) (see Fig. 2).
Regarding claim 13, Lim teaches that the cavity is formed by a clearance within an insulating layer (i.e., posts 125) (see Fig. 2) arranged between the flexure layer and the cover layer (see Fig. 2).
Regarding claim 15, Lim teaches the connection panel for electronic components comprises at least one embedded component (i.e., body 120 is embedded in the sensor 100) (see Fig. 2).
Regarding claim 17, Lim teaches a connection panel for electronic components comprising:
a panel selected from a group consisting of a printed circuit board and an integrated circuit substrate (i.e., integrated circuit 170) (see Fig. 2) wherein the panel further comprises:
a plurality of insulating layers (i.e., layers 117 and 119 and membrane 110) (see Fig. 2) and conductive layers (i.e., electrodes 140 and piezoelectric body 130) (see Fig. 2) forming the panel such that at least one of the conductive layers is an outermost layer of the panel (i.e., integrated circuit 170) (see Fig. 2) and 
wherein the plurality of insulating layers and conductive layers form an electronic sensor (i.e., substrate 18 having multiple layers, electrical circuits may be formed on the outer surface of the electrically insulating substrate 18, which forms the outer sections of the condition responsive sensor unit) (see paragraph section [0021]), 
wherein the electronic sensor further comprises;
at least one multi-layered flexure member formed by at least some of the plurality of insulating layers (i.e., portions of membrane 110 and silicon oxide films 117 and 119 that can flex due to the displacement of the body 120) (see Fig. 2) and conductive layers (i.e., electrodes 140 and piezoelectric body 130) (see Fig. 2) such that a first conductive layer of the plurality of conductive layers makes up an upper layer of the multi-layered flexure member member (i.e., piezoelectric body 130 formed over the membrane 110) (see Fig. 2), 
wherein that upper layer of the multi-layered flexure member is a piezo-element (i.e., piezoelectric body 130) (see Fig. 2) formed of a piezo-paste (i.e., the piezoelectric body 130 may be formed over the membrane 110 by using lead zirconate titanate (PZT), barium titanate (BaTiO3), lead titanate (PbTiO3), lithium niobate (LiNbO3), silicon dioxide (SiO2), or the like) (see paragraph section [0047]) and wirings (i.e., wirings 143 and 165) (see Fig. 3), and 
wherein the multi-layered flexure member carries at least part of a flexure sensing device disposed on top of the conductive layer of the multi- layered flexure member (i.e., the first electrodes 143 are part of the electrode 140 such that when stress is applied to the piezoelectric element 130, a piezoelectric effect that a potential difference between the first electrode 143 and the second electrode 145 appears is generated, thereby making it possible to sense the displacement of the mass body 120 provided under the membrane 10) (see paragraph section [0047]) and Fig. 2);
at least one weight member arranged on the flexure member (i.e., mass body 120) (see Fig. 2) and adapted to increase flexure of the flexure member (i.e., the edges 115 of the membrane 110 are fixed by being supported by the posts 125, and displacement corresponding to movement of the mass body 120 is generated at the central portion 113 of the membrane 110 based on the fixed edges 115 of the membrane 110) (see paragraph section [0044]) (Furthermore, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04; see also In re Hutchinson, 69 USPQ 138); and
wherein each layer of the multi-layered flexure member and the at least part of the flexure sensing device is configured to flex within a clearance disposed within the plurality of insulating layers and conductive layer (i.e., the membrane 110 is formed in a plate shape to thereby have elasticity so that the mass body 120 may be displaced) (see Fig. 2), and 
wherein the multi-layered flexure member comprises at least one insulating layer of the plurality of insulating layers (i.e., membrane 110 and silicon oxide film 117) (see Fig. 2).
Regarding claim 19, Lim teaches a plurality of supporting arms connected to at some of the plurality of insulating layers (i.e., layers 117 and 119 and membrane 110) (see Fig. 2) and conductive layers (i.e., electrodes 140 and piezoelectric body 130) (see Fig. 2) forming the clearance within the plurality of insulating layers and conductive layers (i.e., cavity between layer 117 and lower cap 175) (see Fig. 2); and
a main part connected to the plurality of supported arms (i.e., central portion 113) (see Fig. 2), wherein the main part is suspended by the supporting arms within the clearance disposed within the plurality of insulating layers and conductive layers, where the weight member is arranged on the main part (see Fig. 2); and
wherein at least some of the plurality of supporting arms include sensing elements configured to provide information on amount of flexing of the flexure member (i.e., the integrated circuit 170 sense the displacement of the mass body 120 via the sensing electrodes 143b) (see paragraph sections [0049]-[0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Pub. No. US 2013/0169113) (hereafter Lim) in view of Huang et al. (U.S. Pat. No. 9,052,332) (hereafter Huang)
Regarding claims 3-6 and 9, Lim as disclosed above does not directly or explicitly teach that the flexure member is suspended in the clearance by a plurality of supporting arms, wherein the plurality of supporting arms is selected from a group consisting of two supporting arms, by three supporting arms and four supporting arms (claim 3); wherein at least one of the plurality of supporting arms is deflected (claim 4); wherein the flexure sensing device is formed by at least one piezo-element arranged on the at least one of the plurality of supporting arms (claim 5); wherein the flexure sensing device is formed by at least one piezo-element arranged on each of the supporting arms (claim 6); wherein the flexure sensing device is formed by a plurality of resistors individually arranged on the at least one supporting arm, preferably being part of a Wheatstone- bridge (claim 9).   
Regarding the supporting arms, Huang teaches that the flexure member is suspended in the clearance by a plurality of supporting arms, wherein the plurality of supporting arms is selected from a group consisting of two supporting arms, by three supporting arms and four supporting arms (see Fig. 8) (claim 3); wherein at least one of the plurality of supporting arms is deflected (see Fig. 4) (claim 4); wherein the flexure sensing device is formed by at least one piezo-element arranged on the at least one of the plurality of supporting arms (i.e., piezoresistive material layer 110 to function as a piezoresistor) (see Fig. 2A) (claim 5); wherein the flexure sensing device is formed by at least one piezo-element arranged on each of the supporting arms arms (i.e., piezoresistive material layer 110 to function as a piezoresistor) (see Fig. 2A) (claim 6); wherein the flexure sensing device is formed by a plurality of resistors individually arranged on the at least one supporting arm, preferably being part of a Wheatstone- bridge (i.e., piezoresistive materials layers 110a and 110b of the piezoresistive type Z-axis accelerometer can be connected in series to forma  sensing resistor in a wheatstone bridge) (see Column 4, lines 32-40) (claim 9).   
In view of the teaching of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of supporting arms in order to adjust the sensor’s sensitivity to different pressure or stress ranges. 
Regarding claim 7, Lim teaches that the piezo-element is formed by a layer of a piezo-material contacted by wirings (i.e., piezoelectric body 130 is contacted by wirings) (see Fig. 3). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Pub. No. US 2013/0169113) (hereafter Lim) in view of Huang et al. (U.S. Pat. No. 9,052,332) (hereafter Huang) and in further view of Shaw-Klein (U.S. Pat. No. 8,479,585) (hereafter Shaw-Klein).

Regarding claim 8, Lim as modified by Huang as disclosed above does not directly or explicitly teach that the piezo-material is comprised of a material chosen from the group consisting of piezoactive polymers, rubbers, ferroelectric polymers, ferro-relaxor polymers, piezoactive glasses, ceramics, zinc oxide ZnO and aluminium nitride AIN. 
Regarding the piezo-material, Shaw-Klein teaches that the piezo-material is comprised of a material chosen from the group consisting of piezoactive polymers and rubbers, in particular ceramics, zinc oxide ZnO (i.e., a common class of piezoresistive materials are composites containing a dielectric binder (typically a flexible polymer and a conductive filler particle; furthermore, conductive ceramic particles, such as doped zinc oxide maybe used; conductive polymers may be used alone or in combination with a polymeric binder) (see Column 6, line 62; to Column 7, line 17). Using Zinc Oxide as one of the materials of the sensing piezoresistor would be an obvious choice because it is a wide band gap semiconductor material with stable thermal and chemical characteristics. In view of the teaching of Shaw-Klein, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added piezo-elements, made of materials comprising Zinc Oxide, to the accelerometer in order to enhance measurement precision and accuracy, so as to produce a more stable sensing element in hostile environment, i.e., at high temperatures. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Pub. No. US 2013/0169113) (hereafter Lim) in view of Honkura et al. (U.S. Pat. No. 7,219,549) (hereafter Honkura).
Regarding claim 10, Lim as disclosed above does not directly or explicitly teach that at least a part of the sensing device is formed by an electromagnetic coil and a magnet, one of which being arranged on the flexure member and the other being arranged on the flexure layer at least in an area of the flexure layer surrounding the flexure member to form an electrodynamic sensor. 
Regarding the electrodynamic sensor, Honkura teaches an accelerometer having at least a part of the sensing device is formed by an electromagnetic coil (i.e., electromagnetic oil 25) (see Fig. 10) and a magnet (i.e., magnet body 21a) (see Fig. 10), one of which being arranged on the flexure member (i.e., the magnet body 21a is disposed on a side surface of the cantilever 22) (see Fig. 10) and the other being arranged on the flexure layer at least in an area of the flexure layer surrounding the flexure member (i.e., magnetic head portion 23a (23b) if formed of an amorphous wire 24, a tube-shaped insulating resin 26 covering the wire 24, and an electromagnetic coil 25, wherein the magnetic detecting head portion 23a (23b) and the peripheral magnetic field detection portion 43a (43b) may be placed so that the amorphous wires 22 and 44 are disposed in parallel) (see Column 10, lines 55-67; and Fig. 10) to form an electrodynamic sensor (i.e., an accelerometer for measuring the displacement of a magnet body using magnetic detecting elements) (see Abstract). In the specification, the “electrodynamic sensor” is described to be a device that could measure acceleration and/or pressure data (see paragraph section [0019] of the PG pub.). One of ordinary skill in the art would find it obvious and be motivated to add the magnet body and the magnetic detecting elements to the accelerometer as taught by Huang and Coates in order to improve sensing sensitivity. In view of the teaching of Honkura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the magnetic body/magnet and an electromagnetic coil to the semiconductor acceleration sensor in order to provide an acceleration sensing part having superior sensing accuracy.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Pub. No. US 2013/0169113) (hereafter Lim) in view of Nikkel et al. (U.S. Pat. No. 7,508,040) (hereafter Nikkel)
Regarding claim 14, Lim as disclosed above does not directly teach that the flexure sensing device is formed by at least one capacitor having its electrodes on the flexure member and the cover layer.  
Regarding the capacitor, Nikkel teaches that the flexure sensing device is formed by at least one capacitor having its electrodes on the flexure member and the cover layer (i.e., two capacitive plates 710, at least one plate may be stationary while another plate may be coupled to at least one flexible support member) (see Fig. 7). In view of the teaching of Nikkel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the capacitor plates in order to form a more robust sensor device.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855